          Case 1:20-cv-09199-PGG Document 25 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,

                           Plaintiff,                                  ORDER

             - against -                                         20 Civ. 9199 (PGG)

TERRENCE CHALK A.K.A. “DR.
TERRENCE CASH,” GREENLIGHT
ADVANTAGE GROUP, INC.,
GREENLIGHT BUSINESS SOLUTIONS
INC., GREENLIGHT CONSULTING
CORP., and GREENLIGHT INVESTMENT
PARTNERS INC.,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendant Terrence Chalk was indicted in the Southern District of New York on

January 21, 2021. See United States v. Chalk, No. 21-cr-49 (ALC) (S.D.N.Y.), Dkt. No. 9

(Indictment)). The criminal charges arise from the same conduct underlying this action. As

discussed at today’s conference, Defendants will file any motion for a stay by February 18, 2021.

Plaintiff will submit a letter by February 25, 2021 stating its position as to a stay.

Dated: New York, New York
       February 11, 2021
